In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Kent, J.), entered May 3, 2006, as, upon a decision of the same court dated February 28, 2006, following a nonjury trial, awarded the plaintiff $175,000, representing one half of the previously-satisfied mortgage on the marital residence, and imputed an annual income to him of $90,000 for the purpose of its child support calculation.
*516Ordered that the judgment is affirmed insofar as appealed from, with costs.
The court providently exercised its discretion in awarding the wife one half of the value of the satisfied mortgage on the marital residence based upon the wife’s contributions as a spouse and homemaker (see Domestic Relations Law § 236 [B] [5] [d] [6]; see also Levine v Levine, 37 AD3d 550, 553 [2007]; Varga v Varga, 288 AD2d 210, 211 [2001]). Furthermore, for purposes of its child support calculation, the court providently exercised its discretion in imputing $90,000 a year in income to the husband based upon his past income and earning potential (see Rand v Rand, 29 AD3d 976 [2006]; French v French, 260 AD2d 428, 429 [1999]). Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.